The opinion of the court was delivered by
Watkins, J.
This is an injunction suit, seeking to restrain the City of New Orleans ana the State from selling plaintiff’s property for the delinquent property taxes of 1887 and 1888, on the ground that the same is exempt from taxation under the 207th article of the •Oonstitution, which declares that “ there shall be exempt from taxation and license for a period of ten years from the adoption of this Oonstitution, the capital, machinery, and other property employed in ■the manufacture of textile fabrics, leather, shoes, harness, saddlery, hats, flour, machinery, agricultural implements and furniture, and other articles of wood, marble or stone; soap, stationery, ink and paper,” etc.
His representations are that during those years he was the owner •of a saw and planing mill situated in the sixth district of the Oity •of New Orleans, which was assessed at the aggregate valuation of $17,300; and that he was the owner of a box factory situated in the first district of said city, which was in those years assessed at the aggregate valuation of $2200.
With regard to the former plaintiff alleges “that more than three-fourths of the material which is sawed, resawed and received in said mill is planed, edged and dressed; and that when it leaves said mill it is ready for immediate use by the consumer or manufacturer.
“ That the greater portion of said planed and dressed lumber and material was, during the years 1887 and 1888, used by petitioner in his box manufactory and otherwise; and that the remainder thereof was used by other parties in the manufacture of articles of wood;” and not more than “ one-fourth of the lumber and material which leaves •said mill, and whiqh is sawed therein, leaves it in a rough, un*229dressed, unfinished condition, not ready '■for immediate use by the manufacturer or consumer.” Brief, p. 8.
He therefore avers that three-fourths of the property, movable and immovable, that is employed and used in said mill is exempt from taxation.
With regard to the latter, he alleges that it was during those years exclusively engaged in the manufacture of wooden and paper boxes, and that the whole was exempt from taxation and license.
He alleges a previous legal tender, made to the legal representatives of the State and city, of the amount of State and city taxes due on the one-fourth interest in the saw mill and planing mill and appurtenances, namely, on one-fourth of $17,800, and that same was refused and a seizure made of the real estate, which was assessed.
The District Judge decreed the assessment of the box factory null to the extent of one-half of its assessed value, and reduced it to $1100, and to that extent declared it exempt from State and city license and taxation; and he decreed the assessment of the saw and planing mill null to the extent of three-fourths of its assessed value, and reduced it to $4825, and to that extent declared it exempt from State and city license and taxation.
From this judgment the City of New Orleans alone appeals, and in this court plaintiff and appellee filed an answer, requesting an amendment of the judgment in his favor, so as to exempt from license and taxation his box factory in its entirety.
I.
The assessments of plaintiff’s saw. and planing mill are as follows, to-wit:



The assessment is just the same for each of the years — 1887 and 1888.
From the evidence it appears that the saw mill cuts lumber from saw logs, and then a portion of it is cut into suitable shapes and sizes for boxes and put into bundles. These are called shoots. Of these a large portion is sent to the plaintiff’s box factory on Maga*230zine street, where these pieces are put together and made into boxes. Many of the shooks are shipped in car load lots for sale. . Shooks are boxes knocked down, not nailed up. About three-fourths of the property of the saw and planing mill is devoted to this business exclusively. A statement of the whole business for the years 1887 and 1888 are in evidence, and they are as follows, to-wit:



The statement for 1887 shows that of the sum total of business done by the saw and planing mill, only $14,558 was realized from the sale of lumber in its crude state, and for sawing logs sent to the mill by othei;, people. The correctness of this statement is fully borne out by the testimony of witnesses.
The contention of the City Attorney is that this property of the plaintiff was not employed in the manufacture of “articles of wood ” in the sense of the 207th article of the Constitution; in other words, that “ shooks” are not such articles of wood as the framers of the constitutional article intended to exempt from taxation.
The District Judge was of opinion that “ shooks are articles of wood ready for use by the consumer, who has but to put them in boxes. They need no further 'manipulation or labor on them as shooks, precisely as is the ease of sashes, windows and blinds, which also require as such no further manipulation or labor, but must nevertheless be put up for use.”
He arrived at this conclusion from what was said by us in Carre vs. City, 41 An. 996, in the determination of a similar question, and which was predicated on Martin vs. New Orleans, 38 An. 398, in which sashes, doors and blinds were declared exempt, as being within constitutional intendment.
In the Carre case we said: “The articles of wood mentioned in the article of the Constitution are, therefore, those which like furniture were intended for separate use, and are ready for use by the *231purchaser without further manipulation or labor on them, namely, which are complete in themselves.”
The great similarity between shooks and sashes, doors and blinds, that the District Judge suggests is apparent. True, shooks are not wooden boxes; but they are “articles of wood;” articles cut by machinery from sawed planks, and fashioned into shapes and sizes ¡suitable for making boxes, by the simple process of nailing them together.
We think the view he entertained was correct. But as the testimony shows that of the total output one-fourth of the material was in its crude form, and therefore not ai-tieles of wood, which are exempt, the judge correctly apportioned the exempt property at three-fourths of the value assessed, and reduced the assessment of the saw and planing mill to one-fourth. The proof satisfies us that fully three-fourths of “ the capital, machinery and other property ” of plaintiff’s saw and planing mill was employed in 1887 and 1888 in the manufacture of articles of wood within the meaning of the Constitution, and to that extent same is and was exempt from property taxation for and during those years.
II.
Plaintiff’s box factory was assessed for the years 1887 and 1888 as follows, viz:



This factory was exclusively engaged in the manufacture of paper boxes, wooden boxes and cigar boxes during those years.
The statements in the record show that there were manufactured at this establishment each year paper boxes of the aggregate value ol $8000. The District Judge entertained the opinion and held that as this establishment did npt manufacture paper, but out of paper-manufactured by others paper boxes were manufactured, said articles do not come within the terms of the constitutional exemption relative to paper. On this hypothesis he reduced the assessment of the box factory one-half, namely, to $1100, considering that 50 per cent, in amount of the capital, machinery and other property in this factory was thus employed in those years.
*232The Constitution declares that “ the capital, machinery and other property employed in the manufacture of * * * furniture and other articles of wood, * * * ink and paper," etc., shall be exempt from taxation. Surely the manufacture of paper boxes is not the manufacture of “paper."
In Cohn & Feibleman vs. Tax Collector, 41 An. 894, we had under consideration and decided this identical question as appertaining to the term textile fabrics, which is used in Article 207 of the Constitution. In that case the contention of the plaintiffs was that their property was exempt from taxation for the reason that it was employed in “ manufactwing jeans clothing out of raw materials." ~We said that the article of the Constitution does not in terms exempt from taxation property engaged “in the manufacture of coats and pants, or jeans clothing.
“ And to say that it exempts (property engaged in) the manufacture of coats and pants out of jeans already manufactured by another would be to read into the article an additional exemption not contained in it. Or to say that the making of coats and pants out of a textile fabric already manufactured is ‘ the manufacture of textile fabrics,’ in the sense of the Constitution, would be to confound its terms completely; for the making of the coats and pants presupposes the previous existence of the fabric out of which they are cut and made; and the manufacture of the fabric presupposes the subsequent cutting and making of the coats and pants. Hence it is quite clear that one can not be taken for the other.”
It is equally clear that property which is employed in the manufacture of paper boxes can not be said, at one and the same time, to be employed in the manufacture of paper. True it is that the boxes are made or manufactured of paper; but in the process of making the boxes the paper must be cut and otherwise manipulated. Paper boxes are not among the articles which are exempted by this article eo nomine'.
In this connection our attention is attracted to what was said upon, a germane subject in our opinion of the recent case of State vs. Dupre, 42 An., as exercising control over the question we have here. But in that case the question was whether the defendants were or not exempt from the payment of “a license tax under the exemption provided in the 206th article of the Constitution, which declares that “ ail persons * * pursuing any trade, profession, etc. * * *233except clerks, laborers, etc. * * and those engaged in mechanical and mining pursuits and manufacturers other than those of distilled alcoholic or malt liquors,” etc., shall pay a license tax.
It will be observed that all manufacturers are in terms excepted, unless they are included within the express reservation of that article. That article relates exclusively to the persons who are liable for the payment of licenses, while Article 207 relates to the capital, machinery and other property employed in the manufacture ” of certain articles. Hence, the burthen of our opinion in that case was the determination of “the legal definition of the term manufacturer,” as it is read in Article 206; and it had no reference to the exemption of property employed in manufacture, as specified in Article 207.
While it is true that the defendants in that ease were held to be manufacturers in the sense of Article 206, and were relieved from the payment of the licenses which were exacted of them personally, and that, therefore, they were necessarily considered to be the manufacturers of a newspaper, it does not follow that plaintiff’s property, which is employed in the manufacture of paper boxes, njust be exempt from property taxation, even though the plaintiff be considered to be a manufacturer of paper boxes. This constitutional provision exempts property which is employed in the manufacture of “ articles of wood,” and it also exempts property which is employed in the manufacture of “ paper,” not property employed in the manufacture of articles of paper.
Our conclusion is that the judge a quo decided this question correctly.
III.
In the lower court there was some controversy as to the admissibility of evidence touching the value of the plaintiff’s property. This is a suit to have declared exempt a certain proportion of the property which was assessed, on the ground that same was exempt from taxation. The assessment is not otherwise questioned. The correctness of the assessment is not raised. The judge correctly ruled, however, that the objection went to the effect of the evidence only.
The proof of tender fails for the reason that it only shows an offer of one-fourth of the taxes which were claimed against the saw and planing mill.
Judgment affirmed.